COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00133-CV


Yundlander Jones                         §    From the 325th District Court

                                         §    of Tarrant County (325-507689-11)
v.
                                         §    August 21, 2014

Claude Jones                             §    Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment granting the parties’ divorce. We reverse the

remainder of the trial court’s judgment and remand this case to the trial court for

a new trial on the division of the community estate.

      It is further ordered that appellee Claude Jones, shall pay all costs of this

appeal for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM